Title: Abigail Adams to Thomas Boylston Adams, 30 December 1798
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my dear son
            Quincy December 30 1798
          
          If you have once more set your foot upon American ground, and are in safety, God be praised I have sufferd great anxiety for you, knowing your intention of comeing this winter. you may well suppose my Heart Leaped for Joy when I found that Captain Jenkins was safely arrived. I for three days, was expecting to see you, but upon writing to mr smith for intelligence I could not get any concerning you. he thought it more probable that you was on Board the Barbara which saild at the same time. judge then of my feelings when I heard last Evening that the Barbara was cast away, within a few hours sail of her destined port. I was at the same time assured that no lives were lost, for which Heaven be praised.
          with the expectation that you were on Board of her, I have this day sent a Messenger to town to learn the truth, and the state, you may be in. if able to get to Quincy you will find a Home, and an affectionate mother ardently desirious of seeing her long absent son.
          From your Father I heard yesterday he was well, but anxious to hear of your arrival—
          I am with the tenderest affection your Mother
          
            A Adams
          
        